Citation Nr: 0526415	
Decision Date: 09/27/05    Archive Date: 10/05/05	

DOCKET NO.  05-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of shell fragment wounds to the right lower leg 
affecting Muscle Group XI.   

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of shell fragment wounds to the left (dominant) 
arm affecting Muscle Group V. 

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1941 to 
December 1943.  He served in combat with the enemy in the 
Pacific Theater during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  Although the veteran's wound 
residuals have long been characterized as "gunshot" wounds, 
the evidence clearly shows that they were fragment wounds 
from a mortar shell.  The claims for increased evaluations 
are ready for appellate review, but the claim for service 
connection for bilateral hearing loss must be remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues decided on appeal has been 
requested or obtained.

2.  The residuals of shell fragment wounds to the right lower 
leg involving Muscle Group XI include well-healed and 
nontender scars without evidence of residual adherence of 
inflammation, no loss of muscle substance or strength, no 
evidence of shattering bone fracture or prolonged infection 
or sloughing of parts or intramuscular binding or scarring, 
and no abnormal movements.  

4.  Overall disability attributable to the shell fragment 
wounds is not more than moderately severe; a separate award 
of service connection for left ankle arthritis with a 
10 percent evaluation has been granted as attributable to 
these wounds, but other arthritis of the left leg is 
clinically demonstrated to be entirely unrelated to these 
wounds.  

3.  The residuals of shell fragment wounds to the left arm 
affecting Muscle Group V include well-healed nontender scars 
that are superficial without evidence of residual adherence 
or inflammation, no loss of muscle substance or strength, no 
evidence of shattering bone fracture or prolonged infection 
or sloughing of parts or intramuscular binding or scarring, 
with full range of motion of the elbow; the residuals 
collectively are not more than moderate in nature, and there 
is no arthritis of the left (dominant) arm.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the residuals of shell fragment wounds to the right lower 
leg involving Muscle Group XI have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.55, 4.56, 4.73, Diagnostic 
Code 5311 (2004). 

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of shell fragment wounds of the left arm 
affecting Muscle Group V have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.55, 4.56, 4.73, Diagnostic 
Code 5305 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  A review of the claims folder reveals 
that the veteran was provided formal notice of VCAA in July 
2003 and February 2004, prior to the issuance of the initial 
adverse rating decision now on appeal from May 2004.  These 
formal notifications informed the veteran of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and that he should submit any evidence he might have 
in his possession.  Additional VCAA notification was provided 
the veteran in November 2004 and January 2005.  The veteran 
was provided with the regulations implementing VCAA, and 
governing awards of increased evaluations for his service-
connected shell fragment wounds, and the reasons and bases 
for denial of those claims in statements of the case provided 
him in November 2004, and June 2005.  The veteran has been 
provided multiple VA examinations which are adequate for 
rating purposes.  The veteran reported receiving all 
treatment for the disabilities at issue at the local VA 
medical center, and up-to-date records from this facility 
have been collected and placed on file.  The veteran does not 
contend nor does the evidence on file indicate that there 
remains any additional evidence which is uncollected for 
review.  In January and June 2005, the veteran reported that 
he had no additional evidence to submit and that he waived 
any further delay in the forwarding of his case to the Board 
for appellate review.  The Board finds that VCAA is satisfied 
in this case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body, with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as disabled.  38 C.F.R. 
§ 4.40.  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups and five anatomical regions.  
For muscle group injuries in different anatomical regions, 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of § 4.25.  38 C.F.R. § 4.55.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  

Slight muscle disability results from a simple wound of the 
muscle without debridement or infection.  Objective findings 
involve minimal scarring, no evidence of facial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in the muscle tissue.  38 C.F.R. 
§ 4.56.  

A moderate disability of muscles involves through-and-through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  Objective findings for moderate 
disability would be entrance and exit scars which are small 
or linear, indicating a short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lower 
threshold of fatigue when compared with the sound side.  Id.

A moderately severe disability of muscles would involve a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  Objective findings would include 
entrance and exit scars indicating a track of missile through 
one or more muscle groups, indications on palpitation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with the sound side.  Test of strength 
and endurance compared with the sound side demonstrate 
positive evidence of impairment.  Id.

Severe disability of muscles would involve through-and-
through or deep penetrating wound due to a high velocity 
missile or large or multiple low velocity missiles or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement or prolonged infection, or sloughing of 
soft parts with intramuscular binding and scarring.  
Objective findings would include ragged, depressed and 
adherent scars, indicating wide damage to muscle groups in 
the missile track, palpitation demonstrating loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area, swelling and hardening of muscles abnormally in 
contraction, with testing of strength, endurance or 
coordination movements compared with the corresponding 
muscles of the uninjured side indicative of severe impairment 
of function.  Id.

Muscle Group XI, associated with the veteran's shell fragment 
wound of the right lower leg, affect function of propulsion 
and plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, flexion of the knee, muscles of the calf 
and warrant a noncompensable evaluation for slight injury, a 
10 percent evaluation for moderate impairment, a 20 percent 
evaluation for moderately severe impairment, and a 30 percent 
evaluation for severe impairment.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.

Disability of Muscle Group V, associated with the veteran's 
shell fragment wound of the left (dominant) arm in the area 
of the elbow, affect function of elbow supination and involve 
the flexor muscles of the elbow, and warrant a noncompensable 
evaluation for slight impairment of either arm, a 10 percent 
evaluation for moderate impairment of either arm, a 
30 percent evaluation for moderately severe impairment of the 
dominant arm.  38 C.F.R. § 4.73, Diagnostic Code 5305.

Analysis:  Historically, the record reveals that the veteran 
was wounded by enemy shrapnel fragments in the area of the 
right lower leg and ankle and left arm in Guadalcanal in 
1942.  The records of his treatment reveal an uneventful 
recovery, and the veteran was returned to duty in August 
1943.  However, the lengthy delay in his return to duty was 
not attributable to his shell fragment wounds but instead to 
anxiety related to his combat service, and the Board notes 
that the veteran has long been in receipt of a 30 percent 
evaluation for a generalized anxiety disorder, formerly 
characterized as psychoneurosis, conversion hysteria.  The 
veteran was not separated from service as a result of his 
shell fragment wounds.  

Following service separation, the veteran was granted service 
connection for the residuals of shell fragment wounds to the 
right leg and left arm with 10 percent evaluations each, 
effective from April 1946.  The residual of shell fragment 
wound in the lower right leg was increased to 20 percent in 
May 1985.  The veteran has more recently sought increased 
evaluations for each of these disabilities.

VA examination as early as September 1944, some two years 
after the wounds were received, noted that all scars 
associated with these wounds were well healed, non-adherent, 
and non-tender.  There was also no noted loss of muscle 
substance.  There was no localized heat, redness, swelling, 
capsular thickening, crepitation or increased resistance on 
manipulation.  The diagnosis was residual scars which were 
healed.  

VA examination in August 1998 included a review of the 
veteran's claims folder.  He reported that injuries to the 
right lower leg and left elbow had occurred in the same 
explosion and that they were debrided of metal fragments, he 
was provided analgesics, and he was returned to duty after 
some three months for healing.  Examination revealed that 
residual scars were well resolved and would not be suitable 
for photographs since they are not readily visible.  There 
was no ulceration, herniation or adhesions at any scar site.  
The shrapnel wounds did not involve any tendon damage and 
there was no bone, joint or nerve damage noted.  The veteran 
had full sensory and vibratory sensations intact and the 
muscle strength both of his left upper arm and right lower 
leg was good without any decrease in strength noted.  The 
diagnosis was minimal muscle injury to the right lower leg 
and left upper arm with no loss of strength, and no 
significant tissue loss in either group.

The veteran had filed a claim for service connection for low 
back disability secondary to or related to his shrapnel wound 
of the right leg and in consideration of all of the evidence 
on file including the August 1998 examination, service 
connection for low back disability was denied as unrelated to 
the veteran's old shell fragment wounds.  At that time, it 
was noted that the veteran's low back disability was clearly 
related to post-service osteoarthritic changes of the lumbar 
spine, with a clearly noted history of low back pain for 
"five years." 

Multiple VA outpatient treatment records from the late 1990's 
forward show the onset of complaints about arthritic joint 
pain affecting the veteran's back, shoulders and legs.  On 
the other hand, except for the fact that the veteran 
occasionally attributed the arthritic joint pains to his 
shell fragment wounds, there is no evidence that the veteran 
has required any form of continuing treatment for either of 
these service-connected shell fragment wounds for many years.  

VA examination in August 2003 included the veteran's primary 
complaints of shooting pains from his right hip and right 
lateral thigh, radiating to the popliteal area into the right 
ankle.  Residual scarring was noted to be nondisabling.  An 
X-ray study of the right ankle revealed a spur at the 
insertion of the Achilles tendon and a tiny linear density in 
the soft tissue which appeared to be a small foreign body.  
X-ray study of the right hip revealed a probable previous 
evulsion injury at the greater trochanter.  The diagnoses 
noted that the veteran had right ankle limitation of motion 
as compared with the left.  

VA examination in February 2004 noted that the veteran's post 
service occupation was that of a textile worker, from which 
he retired in 1979 on disability secondary to heart problems.  
The veteran also had multiple medical problems unrelated to 
service including hypothyroidism, diffuse arthritic disease, 
degenerative joint disease, atherosclerotic cardiovascular 
disease, arrythmia and hypertension.  Upon examination, the 
veteran again primarily complained of diffuse arthritic 
symptoms and joint pain as his primary symptomatology.  There 
were no specifically reported flareups of his left upper arm 
or right foreleg shell fragment wounds discernible upon 
examination and with careful history-taking.  There was no 
specific impairment of use of the left upper arm or the right 
lower leg.  He did use a cane for the last five years 
secondary to pain in his right hip and right low back with 
some suggestion of sciatica.  Examination of the left upper 
arm revealed a normal left upper arm and the areas of the old 
wounds had no appreciable scarring.  He had normal strength 
and function of the left shoulder musculature, left biceps, 
and triceps muscles.  Examination of the left elbow showed 
normal flexion at 0 to 140 degrees, normal forearm supination 
to 185 degrees and normal forearm pronation of 0 to 
80 degrees.  There was no atrophy of any muscle group 
examined in the left arm.  There was good muscle strength, 
considering the veteran's age of 82.  There was no loss of 
tissue of the left upper arm compared with the right and no 
adhesions, no apparent tendon damage, no bone, joint or nerve 
damage.  Muscle strength was normal without herniation and 
normal function.  Examination of the right lower leg revealed 
that the calf musculature was normal in appearance without 
atrophy, and there was full function of the right foot and 
right knee.  There was normal muscle strength and 
coordination of the right foreleg.  Under assessment, this 
physician reported that the left upper arm and right foreleg 
had no apparent loss of muscle function.  Symptomatology of 
the veteran was primarily diffuse and arthritic, especially 
in the right hip.  He further wrote that it appeared that the 
shrapnel injuries had healed and had not affected the global 
muscle function of the left leg or right arm.

In March 2005, a nurse practitioner wrote that the veteran 
had arthritis of the "right & left extremities" due to 
gunshot wounds while on active duty.  She provided no reasons 
or bases to support this clinical conclusion.

In February 2005, the RO denied service connection for 
arthritis of the right leg and left arm as causally related 
to the veteran's service-connected shell fragment wounds.  
Arthritis, which was not clearly demonstrated in either of 
these extremities, was shown by the competent evidence on 
file to be entirely unrelated to old residual shell fragment 
wounds.  However, in June 2005, the RO did grant service 
connection for arthritis of the right ankle as reasonably 
related to the shell fragment wounds of the right lower leg 
based upon a clinical opinion supporting this conclusion and 
also based upon the earlier finding of a tiny shell fragment 
retained in the soft tissue of the right ankle.  A 10 percent 
evaluation was assigned.  

The veteran was provided a VA examination in May 2005 for 
purposes of evaluating his pending claims for increased 
evaluations, and also to address the earlier statement 
submitted by the nurse practitioner advocate.  The veteran's 
claims folder was reviewed in its entirety by the physician 
conducting the examination.  It is noteworthy that in this 
examination the physician clearly identified the veteran as 
left-hand dominant, although he had been characterized 
historically as right-hand dominant in the past.  That he was 
left-hand dominant was based upon the veteran's own report as 
well as by the physician's observation.  Physical examination 
revealed that all scars were well-healed and nontender 
without adherence or inflammation.  Examination of the 
involved muscles revealed no loss of substance or normal firm 
resistance of the musculature as compared with the opposite 
sides.  There was no evidence that the shrapnel causing the 
veteran's wounds were large or high velocity missiles or that 
there were shattering bone fracture or open comminuted 
fracture or prolonged infection or sloughing of parts or 
intramuscular binding or scarring.  The bilateral biceps, 
triceps and axillary areas were grossly intact and the 
veteran had equal right and left muscle tone and strength 
bilaterally.  Grip strength in both upper extremities was 5/5 
and there were no abnormal movements present and no atrophy 
or wasting of any single muscle or muscle group.  Examination 
of the legs for muscular strength did reveal some mild 
strength loss of the extensor hallucis longus on the right 
hand side, which was absent on the left hand side.  There was 
normal tone and strength for both legs and muscle strength on 
the right hand side was five minus compared to 5/5 on the 
left.  The veteran's gait was antalgic favoring the right 
hand side but this was related to low back and right hip 
disability.  X-rays of both shoulders and both elbows did not 
reveal any evidence of degenerative joint disease.  This 
physician opined that arthritis of the veteran's right ankle 
might be related to a shell fragment wound in that region but 
that the veteran's low back pain and right hip pain were not 
related to his injuries incurred during service.  

The preponderance of the evidence of record is against an 
evaluation in excess of 20 percent for the residuals of the 
veteran's shell fragment wounds of the right lower leg 
affecting Muscle Group XI.  The presently assigned 20 percent 
evaluation is reflective of moderately severe disability, and 
virtually all of the competent clinical evidence on file 
simply fails to reveal that the veteran has moderately severe 
disability to warrant the presently assigned 20 percent 
disability evaluation.  Multiple VA examinations fail to 
reveal any identifiable disability from scarring of multiple 
shrapnel fragment wounds, or any muscle injury, wasting, or 
intramuscular scarring.  There is only a slight documented 
loss of muscle strength of the right leg when compared to the 
left.  Arthritis and a tiny retained foreign body in the 
right ankle have been the subject of a separate award of 
service connection with a 10 percent evaluation.  Other 
right-sided symptoms complained of by the veteran are clearly 
attributable to lumbar disc and joint disease and associated 
right hip pain which are competently noted to be unrelated to 
the veteran's right lower leg shell fragment wound residuals.  
No evidence on file shows or even closely suggests that the 
residuals of the shell fragment wound of the veteran's right 
lower leg are severe in nature.  

The preponderance of the evidence on file is also against an 
evaluation in excess of the presently assigned 10 percent for 
the residuals of the shell fragment wounds of the veteran's 
left arm involving Muscle Group V.  That 10 percent 
evaluation is reflective of moderate disability, but multiple 
examinations fail to reveal that the veteran has any loss of 
muscle strength, wasting, atrophy, intramuscular scarring or 
any other disabling features attributable to this injury.  
Scarring is noted to be nontender and nondisabling on all 
examinations from the 1940's forward.  There is a complete 
absence of competent clinical evidence which in anyway 
reveals that the shell fragment wound in the area of the left 
elbow of the veteran's dominant left arm is moderately severe 
in nature sufficient to warrant the next higher 30 percent 
evaluation under Diagnostic Code 5305.

Careful consideration has been given in this case to all of 
the veteran's complaints, including his sworn testimony 
provided at a hearing before the undersigned in August 2005.  
It is clear from a review of that testimony and the clinical 
evidence on file that the veteran's principal complaints of 
joint pain primarily in the low back and hips, is entirely 
unrelated to any incident, injury or disease of active 
military service, including the shell fragment wounds at 
issue in this appeal.  The Board is cognizant of the 
veteran's combat service in the Pacific Theater during World 
War II, and the fact that the veteran received shrapnel 
wounds during such service.  A careful review of all of the 
evidence on file, however, shows that the awards presently 
assigned fairly and reasonably compensate the veteran for 
those injuries.  A preponderance of the evidence is against 
any higher evaluation than those presently assigned. 


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
residuals of shell fragment wounds to the right lower leg 
affecting Muscle Group XI is denied.  

Entitlement to an evaluation in excess of 10 percent for the 
residuals of shell fragment wounds to the left (dominant) arm 
affecting Muscle Group V is denied.  


REMAND

The veteran also claims entitlement to service connection for 
bilateral hearing loss related to his combat service in the 
Pacific Theater during World War II.  Careful review of the 
evidence on file fails to reveal any current audiometric 
findings documenting that the veteran meets the requirement 
for a finding of hearing loss disability in accordance with 
38 C.F.R. § 3.385 (2004).  Nonetheless, the claims folder has 
multiple notations of the veteran's reported history of 
hearing loss and actual stated findings that the veteran's 
hearing is "poor" and that the veteran has "hearing loss 
NOS."  The Board finds that these repeated notations of 
hearing loss disability sufficiently establish that the 
veteran likely has a current hearing loss disability for 
either or both ears.  

 38 U.S.C.A. § 5103A(d)(2) provides that VA shall treat an 
examination or opinion as being necessary to make a decision 
on claim if the evidence on file contains competent evidence 
that a veteran has a current disability or persistent or 
recurrent symptoms of disability, and indicates that these 
symptoms "may be" associated with the veteran's active 
military service.  

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence, if such disease or injury is consistent with the 
circumstances, conditions or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such combat service.  

The Board reads these two governing laws as requiring that 
the veteran be provided an audiometric examination for the 
purpose of determining hearing loss, and the production of a 
competent opinion as to whether any such loss identified is 
reasonably related to his combat service in the Pacific 
Theater during World War II.  

The case is REMANDED accordingly for the following action:  

1.  The RO should schedule the veteran 
for a VA audiometric examination.  The 
veteran's claims folder must be provided 
to the VA audiologist for review in 
conjunction with the examination.  
Audiometric examination must include a 
listing of the pure tone decibel 
thresholds for 500, 1,000, 2,000, 3,000, 
and 5,000 Hertz, and include a report of 
speech discrimination for each ear.  Any 
finding of hearing loss disability must 
be accompanied by an opinion as to 
whether it is more, less, or equally 
likely that any currently demonstrated 
hearing loss is causally related to the 
veteran's documented combat service in 
1942.  A statement of reasons and bases 
supporting any opinion provided is 
essential.  

2.  After completing the above 
development, the RO should again address 
the pending claim.  If the decision is 
not to the veteran and representative's 
satisfaction, they must be provided a 
supplemental statement of the case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


